DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 03/12/2020. This action is in response to amendments and remarks filed on 08/10/2022. Claim 1, 6 and 11  is independent claim. In the current amendments, claim 1, 6 and 11-15 are amended and 16-20 are added. Claims 1-20 are pending and have been examined. the objection to specification and claims, 35 U.S.C. 112(b) rejection to claim 6 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

The term “sensitive" in claims 19 and 20 is a relative term which renders the claim indefinite.  The term "sensitive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification paragraph [0040] “Illustrative output of this equation (1) is provided with FIG. 3. For example, the layers with a high v4 value yield significant change of weight values, when fine-tuned to fit the distortion level q, which means they are sensitive to the distortion level”. However, Specification and claim does not explain what extent is something "sensitive" or “significant” ? For the examination purposes, any learned parameter of a machine learning model is considered “distortion-sensitive” since it can be changed by distortion in the training data. 
Claim 20 depend on claim 19 and do not cure the deficiencies of the claim 19 therefore claim 20 is rejected for the same rationales. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1:
 Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
determine a classification category associated with metadata of input content
provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models
receive an inference output from the ML model, wherein the inference output corresponds with the input content
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer-implemented”).The above limitations in the context of this claim encompass determine a classification category associated with metadata of input content (corresponding to evaluation), provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper), receive an inference output from the ML model, wherein the inference output corresponds with the input content (corresponds to evaluation and judgement because receiving an inference output from ML model corresponds to evaluation and judgment of data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding Claim 2:
 Claim 2 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: 
Please see analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 3:
 Claim 3 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a type of the user device
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer-implemented”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a type of the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 4:
 Claim 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with an application incorporated with the user device
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer-implemented”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with an application incorporated with the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 5:
 Claim 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer-implemented”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (corresponds to evaluation and judgement because corresponds to observing input content to threshold and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding Claim 6:
Claim 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to system, which is directed to a manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to system for determining an inference. The claim, which contains the following limitations: 
determine a classification category associated with metadata of input content
provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models
receive an inference output from the ML model, wherein the inference output corresponds with the input content
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory”). The above limitations in the context of this claim encompass determine a classification category associated with metadata of input content (corresponding to evaluation), provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper), receive an inference output from the ML model, wherein the inference output corresponds with the input content (corresponds to evaluation and judgement because receiving an inference output from ML model corresponds to evaluation and judgment of data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding Claim 7:
Claim 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to system, which is directed to a manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to system for determining an inference. The claim, which contains the following limitations: 
Please see analysis of claim 6.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 8:
Claim 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to system, which is directed to a manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to system for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a type of the user device
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a type of the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 9:
Claim 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to system, which is directed to a manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to system for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with an application incorporated with the user device
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with an application incorporated with the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 10:
Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to system, which is directed to a manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to system for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value
as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (corresponds to evaluation and judgement because corresponds to observing input content to threshold and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer system”, “a memory” and “one or more processors that are configured to execute machine readable instructions stored in the memory” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding Claim 11:
 Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a non-transitory computer-readable storage medium, which is directed to an article of manufacture, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a non-transitory computer-readable storage medium for determining an inference. The claim, which contains the following limitations: 
determine a classification category associated with metadata of input content
provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models
receive an inference output from the ML model, wherein the inference output corresponds with the input content
as drafted, is an manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors” and “the plurality of instructions when executed by the one or more processors cause the one or more processors to”). The above limitations in the context of this claim encompass determine a classification category associated with metadata of input content (corresponding to evaluation), provide the input content to a machine learning (ML) model of a set of ML models, wherein the ML model corresponds with the classification category associated with the metadata of the input content, wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata, and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper), receive an inference output from the ML model, wherein the inference output corresponds with the input content (corresponds to evaluation and judgement because receiving an inference output from ML model corresponds to evaluation and judgment of data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors” and “the plurality of instructions when executed by the one or more processors cause the one or more processors to” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding Claim 12:
 Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a non-transitory machine-readable storage medium, which is directed to an article of manufacture, one of the statutory category.
Step 2A Prong one Analysis: The claim is directed to a non-transitory computer-readable storage medium for determining an inference. The claim, which contains the following limitations: 
Please see analysis of claim 11.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “A non-transitory machine-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “The machine-readable storage medium” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 13:
 Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a non-transitory machine-readable storage medium, which is directed to an article of manufacture, one of the statutory category.
Step 2A Prong one Analysis: The claim is directed to a non-transitory machine-readable storage medium for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a type of the user device
as drafted, is an manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “The computer-readable storage medium”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a type of the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “A non-transitory machine-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “The machine-readable storage medium” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 14:
 Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a non-transitory machine-readable storage medium, which is directed to an article of manufacture, one of the statutory category.
Step 2A Prong one Analysis: The claim is directed to a non-transitory machine-readable storage medium for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with an application incorporated with the user device.
as drafted, is an manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A non-transitory machine-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “The machine-readable storage medium”) and Insignificant Extra-Solution Activity (“wherein the input content is received from a user device and the inference output is provided to the user device”). The above limitations in the context of this claim encompass wherein the classification category corresponds with an application incorporated with the user device (corresponds to evaluation and judgement because inputting data to ML model amounts observing and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “A non-transitory machine-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “The computer-readable storage medium” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the recitation of “wherein the input content is received from a user device and the inference output is provided to the user device” is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). 
Regarding Claim 15:
 Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a non-transitory machine-readable storage medium, which is directed to an article of manufacture, one of the statutory category.
Step 2A Prong one Analysis: The claim is directed to a non-transitory machine-readable storage medium for determining an inference. The claim, which contains the following limitations: 
wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value
as drafted, is an manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“A non-transitory machine-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “non-transitory machine-readable storage medium”). The above limitations in the context of this claim encompass wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (corresponds to evaluation and judgement because corresponds to observing input content to threshold and evaluating data with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “A non-transitory machine-readable storage medium storing a plurality of instructions executable by one or more processors”, “the plurality of instructions when executed by the one or more processors cause the one or more processors to” and “non-transitory machine-readable storage medium” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding Claim 16:
 Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
Please see rejection of Claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “the inference output is transmitted to an autonomous vehicle” is directed to Mere Data Gathering (See MPEP 2106.05(g)). Moreover, The additional elements(s) of  “for identifying road signs or potential obstacles” See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. The recitations is directed to Insignificant Extra-Solution Activity that is well known, routine and conventional because the limitation is directed to receiving data (See MPEP 2106.05(d)(II), “Receiving or transmitting data over a network, e.g., using the Internet to gather data”). The recitation can be consider as “generally linking the use of judicial exception to a particular technological environment of field of use”, which does not amount to significantly more (See MPEP 2106.05(h)).
Regarding Claim 17:
 Claim 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. 
Please see Claim 1 rejection 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” and “heterogeneous internet of things (loT) devices” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, “wherein the input content is received” which is insignificant extra-solution activity of mere data gathering (see MPEP 2106.05(d)(II)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.
Regarding Claim 18:
 Claim 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. 
Please see Claim 1 rejection 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” and “a drone” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, “wherein the input content is received…. changes a compression ratio of video frames while streaming” which is insignificant extra-solution activity of mere data gathering (see MPEP 2106.05(d)(II)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the insignificant extra-solution activities of data gathering are well-understood routine and conventional (see MPEP 2106.05(d)(II), “Receiving or transmitting data over a network”). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.
Regarding Claim 19:
 Claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
determine one or more distortion-sensitive parameters from the input content; and adapt only the one or more distortion-sensitive parameters while reusing other constant parameters with the ML model.
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer-implemented”).The above limitations in the context of this claim encompass determine one or more distortion-sensitive parameters from the input content; and adapt only the one or more distortion-sensitive parameters while reusing other constant parameters with the ML model (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding Claim 20:
 Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to method, which is directed to a process, one of the statutory category. 
Step 2A Prong one Analysis: The claim is directed to a method for determining an inference. The claim, which contains the following limitations: 
wherein the one or more distortion-sensitive parameters are adjusted to fit a distortion level of the input content that is instantaneous.
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components (“computer-implemented”).The above limitations in the context of this claim encompass wherein the one or more distortion-sensitive parameters are adjusted to fit a distortion level of the input content that is instantaneous (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements that are mere instruction to implement and abstract idea on a computer, or merely uses a computer tools to perform an abstract idea. See MPEP 2106.05(f). The additional elements(s) of “computer-implemented” as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high – level of generality (i.e., generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components generic computer component to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aslan et al. (US 20170132528 A1) in view of Alperovich et al. (US 20200210871 A1). 
Regarding Claim 1: 
Aslan et al. teaches A computer-implemented method for determining an inference, the computer-implemented method comprising (Page 9 Para [0077] “A computer-implemented method comprising: providing a set of machine learning models that are to learn a respective task” teaches computer implemented method): 
determine a classification category associated with metadata of input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches class (corresponds to classification category) associated with of labels (corresponds to meta data) of the data (correspond to input content));
provide the input content to a machine learning (ML) model of a set of ML models (Page 9 para [0077] “the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches provide data (correspond to input content) to machine learning model of machine learning models), 
wherein the ML model corresponds with the classification category associated with the metadata of the input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches wherein the machine learning model corresponds with class (corresponds to classification category) associated with labels (corresponds to meta data) of the data (correspond to input content)),
wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” and Page 3 Para [0024] “the training data 104 can comprise a repository of images that are to be classified or labeled by the machine learning models 100 and/or 102. The training data 104 can further include at least two additional components: features and labels” teaches wherein machine learning models corresponds with different classes (corresponding to classification categories) associated with labels (corresponding to metadata)).
and receive an inference output from the ML model, wherein the inference output corresponds with the input content (Page3 Para [0025] “the first model 100 can be trained to infer a set of probabilities for a multi-label classification task based on unknown image data received as input, and the second model 100 can be trained to classify the unknown image data as one of multiple possible class labels, but does not infer a set of probabilities as output. The tasks are similar in that they relate to classifying unknown images by one of multiple class labels, but one model (the first model 100) outputs a set of probabilities as a prediction while the other model (the second model 102) outputs class labels” teaches receive output from the model (correspond to ML model) wherein the output corresponds with input).  
Aslan et al. does not teaches and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models.
However, Alperovich et al. teaches and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models (Page 4 Para [0063] “The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems” and Figure 2 teaches machine learning models share at least one ensemble classifiers (correspond to based component) wherein ensemble classifier reused to produce device type) 
and do not share at least one adaptive component that differs among the set of ML models (Fig. 4 teaches classifier (correspond to adaptive component) that differs among the set of ML models); 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 2: 
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 1, 
Aslan et al. further teaches wherein the input content is received from a user device and the inference output is provided to the user device (Page 9 Para [0071] “The computing device 802 can also comprise input device(s) 820 such as a touch screen, keyboard, pointing devices (e.g., mouse, touch pad, joystick, etc.), pen, microphone, etc., through which a user can enter commands and information into the computing device 802. The computing device 802 can also comprise output device(s) 822, such as a display, speakers, a printer, etc” and figure 8 teaches wherein the information (correspond to input content) received from input device (correspond to user device) and the output is provided to the output device (correspond to user device)).  
Regarding Claim 3: 
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 2, 
Alperovich et al. further teaches wherein the classification category corresponds with a type of the user device (Page 2 Para [0027] “Classification system 102 can provide this data to a machine learning engine 126 and a rules engine 128. The machine learning engine 126 can receive the data and use the data to predict device types based on the data along with confidence levels for the predictions” Page 4 Para [0058] “A classifier produces a set of probabilities P.sub.1-P.sub.n, where a P.sub.n indicates the probability of the i.sup.th device type based on the feature” and figure 4 teaches predicting probabilities of device type (corresponds to classification category corresponds with a type of the user device)). 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 4: 
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 2, 
Alperovich et al. further teaches wherein the classification category corresponds with an application incorporated with the user device (Page 2 Para [0025-26] “Device ID agent 134 can be a standalone application, or it can be part of another application or application suite. For example, the device ID agent 134 can be part of an antivirus or other anti-malware software suite executing on a computer 118 or any of devices on network 124 (e.g., devices 106-120)… Classification system 102 can receive data from device ID agent 134. In some embodiments, classification system 102 can include a machine learning engine 126, a rules engine 128, and an ensemble engine 130. Classification system 102 can receive data resulting from scans and monitoring of local network 124, for example from device ID agent 134. As an example, classification system 102 can receive Internet Protocol (IP) addresses, Media Access Control (MAC) addresses, open port data, Dynamic Host Control Protocol (DHCP) data, Hypertext Transfer Protocol (HTTP) data, multicast Domain Name Service (mDNS), DNS data, DNS-SD data, Universal Plug and Play (UPnP) data, and File Transfer Protocol (FTP) data” and Page 2 Para [0027] “Classification system 102 can provide this data to a machine learning engine 126 and a rules engine 128. The machine learning engine 126 can receive the data and use the data to predict device types based on the data along with confidence levels for the predictions” teaches Device Id agent incorporated in the predicting probabilities of device type (corresponds to classification category corresponds with a type of the user device) wherein Device ID agent which can be an application). 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 6: 
Aslan et al. teaches A computer system for determining an inference, the computer system comprising (Page 10 Para [0086] “A system comprising: one or more processors (e.g., central processing units (CPUs), field programmable gate array (FPGAs),…..and during the training of the first machine learning model, passing information between the first machine learning model and the second machine learning model (e.g., formulating an objective function for the set of models so that each model can have access to unlabeled data, and/or the training data, and/or outputs generated by at least one other model in the set of models through one or more terms of the objective function)” teaches computer implemented computer system): 
a memory (Page 10 Para [0086] “and memory (e.g., RAM, ROM, EEPROM, flash memory, etc.) storing computer-executable instructions that” teaches memory); 
and one or more processors that are configured to execute machine readable instructions stored in the memory for performing the method comprising (page 8 pare [0066] “the computing device 802 includes one or more processors 804 and computer-readable memory 806. The processor(s) 804 can be configured to execute instructions, applications, or programs stored in the memory 806” teaches one or more processors configured to execute instruction stored in the memory): 
determine a classification category associated with metadata of input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches class (corresponds to classification category) associated with of labels (corresponds to meta data) of the data (correspond to input content));
provide the input content to a machine learning (ML) model of a set of ML models (Page 9 para [0077] “the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches provide data (correspond to input content) to machine learning model of machine learning models), 
wherein the ML model corresponds with the classification category associated with the metadata of the input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches wherein the machine learning model corresponds with class (corresponds to classification category) associated with labels (corresponds to meta data) of the data (correspond to input content)),
wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” and Page 3 Para [0024] “the training data 104 can comprise a repository of images that are to be classified or labeled by the machine learning models 100 and/or 102. The training data 104 can further include at least two additional components: features and labels” teaches wherein machine learning models corresponds with different classes (corresponding to classification categories) associated with labels (corresponding to metadata)).
and receive an inference output from the ML model, wherein the inference output corresponds with the input content (Page3 Para [0025] “the first model 100 can be trained to infer a set of probabilities for a multi-label classification task based on unknown image data received as input, and the second model 100 can be trained to classify the unknown image data as one of multiple possible class labels, but does not infer a set of probabilities as output. The tasks are similar in that they relate to classifying unknown images by one of multiple class labels, but one model (the first model 100) outputs a set of probabilities as a prediction while the other model (the second model 102) outputs class labels” teaches receive output from the model (correspond to ML model) wherein the output corresponds with input).  
Aslan et al. does not teaches and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models.
However, Alperovich et al. teaches and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models (Page 4 Para [0063] “The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems” and Figure 2 teaches machine learning models share at least one ensemble classifiers (correspond to based component) wherein ensemble classifier reused to produce device type) 
and do not share at least one adaptive component that differs among the set of ML models (Fig. 4 teaches classifier (correspond to adaptive component) that differs among the set of ML models); 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 7: 
Aslan et al. in view of Alperovich et al. teaches The computer system of claim 6, 
Aslan et al. further teaches wherein the input content is received from a user device and the inference output is provided to the user device (Page 9 Para [0071] “The computing device 802 can also comprise input device(s) 820 such as a touch screen, keyboard, pointing devices (e.g., mouse, touch pad, joystick, etc.), pen, microphone, etc., through which a user can enter commands and information into the computing device 802. The computing device 802 can also comprise output device(s) 822, such as a display, speakers, a printer, etc” and figure 8 teaches wherein the information (correspond to input content) received from input device (correspond to user device) and the output is provided to the output device (correspond to user device)).  
Regarding Claim 8: 
Aslan et al. in view of Alperovich et al. teaches The computer system of claim 7, 
Aslan et al. further teaches wherein the classification category corresponds with a type of the user device (Page 2 Para [0027] “Classification system 102 can provide this data to a machine learning engine 126 and a rules engine 128. The machine learning engine 126 can receive the data and use the data to predict device types based on the data along with confidence levels for the predictions” Page 4 Para [0058] “A classifier produces a set of probabilities P.sub.1-P.sub.n, where a P.sub.n indicates the probability of the i.sup.th device type based on the feature” and figure 4 teaches predicting probabilities of device type (corresponds to classification category corresponds with a type of the user device)). 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 9: 
Aslan et al. in view of Alperovich et al. teaches The computer system of claim 7, 
Alperovich et al. further teaches wherein the classification category corresponds with an application incorporated with the user device 	
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 11: 
Aslan et al. teaches determine a classification category associated with metadata of input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches class (corresponds to classification category) associated with of labels (corresponds to meta data) of the data (correspond to input content));
provide the input content to a machine learning (ML) model of a set of ML models (Page 9 para [0077] “the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches provide data (correspond to input content) to machine learning model of machine learning models), 
wherein the ML model corresponds with the classification category associated with the metadata of the input content (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” teaches wherein the machine learning model corresponds with class (corresponds to classification category) associated with labels (corresponds to meta data) of the data (correspond to input content)),
wherein the set of ML models correspond with different classification categories than the classification category associated with the metadata (Page 9 Para [0077] “providing a set of machine learning models that are to learn a respective task (e.g., a classification task, such as a binary classification task, a multi-label classification task, or a task that infers a set of probabilities based on unknown input data, etc.), the set of machine learning models including a first machine learning model and a second machine learning model; initiating training of the first machine learning model to learn a first task using training data (e.g., data (e.g., image data, speech data, text data, video data, etc.), features, and, optionally, labels (e.g., class labels, probabilities, etc.)” and Page 3 Para [0024] “the training data 104 can comprise a repository of images that are to be classified or labeled by the machine learning models 100 and/or 102. The training data 104 can further include at least two additional components: features and labels” teaches wherein machine learning models corresponds with different classes (corresponding to classification categories) associated with labels (corresponding to metadata)).
and receive an inference output from the ML model, wherein the inference output corresponds with the input content (Page3 Para [0025] “the first model 100 can be trained to infer a set of probabilities for a multi-label classification task based on unknown image data received as input, and the second model 100 can be trained to classify the unknown image data as one of multiple possible class labels, but does not infer a set of probabilities as output. The tasks are similar in that they relate to classifying unknown images by one of multiple class labels, but one model (the first model 100) outputs a set of probabilities as a prediction while the other model (the second model 102) outputs class labels” teaches receive output from the model (correspond to ML model) wherein the output corresponds with input).  
Aslan et al. does not teaches A non-transitory machine-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to…….and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models.
However, Alperovich et al. teaches A non-transitory machine-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to (Page 5  Para [0070] “The term “machine-readable storage medium” shall accordingly be taken to include, but not be limited to, solid-state memories and optical and magnetic media that can store information in a non-transitory manner, i.e., media that is able to store information” and Page 5 Para [0069] “completely or at least partially, within the main memory 704 or within the processor 702 during execution thereof by the computer system 700, the main memory 704 and the processor 702 also constituting machine-readable media” teaches non-transitory machine readable storage medium store information by the processor).
and wherein the set of ML models share at least one base component that is reused among at least some of the set of ML models (Page 4 Para [0063] “The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems” and Figure 2 teaches machine learning models share at least one ensemble classifiers (correspond to based component) wherein ensemble classifier reused to produce device type) 
and do not share at least one adaptive component that differs among the set of ML models (Fig. 4 teaches classifier (correspond to adaptive component) that differs among the set of ML models); 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 12: 
Aslan et al. in view of Alperovich et al. teaches The machine-readable storage medium of claim 11, 
Aslan et al. further teaches wherein the input content is received from a user device and the inference output is provided to the user device (Page 9 Para [0071] “The computing device 802 can also comprise input device(s) 820 such as a touch screen, keyboard, pointing devices (e.g., mouse, touch pad, joystick, etc.), pen, microphone, etc., through which a user can enter commands and information into the computing device 802. The computing device 802 can also comprise output device(s) 822, such as a display, speakers, a printer, etc” and figure 8 teaches wherein the information (correspond to input content) received from input device (correspond to user device) and the output is provided to the output device (correspond to user device)).  
Regarding Claim 13: 
Aslan et al. in view of Alperovich et al. teaches The machine -readable storage medium of claim 12, 
Aslan et al. further teaches wherein the classification category corresponds with a type of the user device (Page 2 Para [0027] “Classification system 102 can provide this data to a machine learning engine 126 and a rules engine 128. The machine learning engine 126 can receive the data and use the data to predict device types based on the data along with confidence levels for the predictions” Page 4 Para [0058] “A classifier produces a set of probabilities P.sub.1-P.sub.n, where a P.sub.n indicates the probability of the i.sup.th device type based on the feature” and figure 4 teaches predicting probabilities of device type (corresponds to classification category corresponds with a type of the user device)). 
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 14: 
Aslan et al. in view of Alperovich et al. teaches The machine-readable storage medium of claim 12, 
Alperovich et al. further teaches wherein the classification category corresponds with an application incorporated with the user device (Page 2 Para [0025-26] “Device ID agent 134 can be a standalone application, or it can be part of another application or application suite. For example, the device ID agent 134 can be part of an antivirus or other anti-malware software suite executing on a computer 118 or any of devices on network 124 (e.g., devices 106-120)… Classification system 102 can receive data from device ID agent 134. In some embodiments, classification system 102 can include a machine learning engine 126, a rules engine 128, and an ensemble engine 130. Classification system 102 can receive data resulting from scans and monitoring of local network 124, for example from device ID agent 134. As an example, classification system 102 can receive Internet Protocol (IP) addresses, Media Access Control (MAC) addresses, open port data, Dynamic Host Control Protocol (DHCP) data, Hypertext Transfer Protocol (HTTP) data, multicast Domain Name Service (mDNS), DNS data, DNS-SD data, Universal Plug and Play (UPnP) data, and File Transfer Protocol (FTP) data” and Page 2 Para [0027] “Classification system 102 can provide this data to a machine learning engine 126 and a rules engine 128. The machine learning engine 126 can receive the data and use the data to predict device types based on the data along with confidence levels for the predictions” teaches Device Id agent incorporated in the predicting probabilities of device type (corresponds to classification category corresponds with a type of the user device) wherein Device ID agent which can be an application). 
Regarding Claim 17. 
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 1, 
Alperovich et al. further teaches wherein the input content is received from heterogeneous internet of things (loT) devices (Paragraph [0018] “An IoT device (e.g., IoT devices 110, 112) can be any type of device that can includes a processor and a network interface to communicate data via local network 124 and/or network 122” and Figure 1 and 6 teaches collect input data for the system).
Aslan et al. and Alperovich et al. are analogous art because directed to training machine learning model .
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alperovich et al. to the disclosed invention of Aslan et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “the hierarchical structure can include both domain expert knowledge encoded in a rule set and machine learning models based on training classifiers. The predictions from the rule set and the machine learning models can be fed to an ensemble system to produce device type decisions at a higher level of robustness and accuracy than conventional systems. Thus, the embodiments are an improvement to conventional systems” (Page 4 Paragraph [0063]). 
Regarding Claim 19. 
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 1, wherein the computer- implemented method further comprises:
The Aslan et al. in view of Alperovich et al. combination further teaches to determine one or more distortion-sensitive parameters from the input content (any of the trained parameters determined during training/learning are distortion-sensitive parameters); and adapt only the one or more distortion-sensitive parameters while reusing other constant parameters with the ML model (Alperovich, Fig. 2, the “pre-processing” component is not adapted during learning).

Claims 5, 10, 15  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aslan et al. (US 20170132528 A1) in view of Alperovich et al. (US 20200210871 A1) further in view of Borras et al. (US 10284885 B1). 
Regarding Claim 5: 
Aslan et al. in view of Alperovich et al. teaches The machine-implemented method of claim 1, 
Aslan et al. in view of Alperovich et al. does not teaches wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value.
However, Borras et al. teaches wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (Column 11 lines 28- 41 “The skin tone detection parameters can be used, for example, in process 900, and can include thresholds for establishing component color ranges and can also include probability distribution models. Accordingly, a source video is input 1002 to the process 1000, and in step 1004 a bit rate classifier determines the bit rate of the video…… The output of the bit rate classifier is based on comparing the bit rate of the source video to a threshold, which, in the present example, is a resolution of 480p and bit rate of 800 Kbps” teaches determining a bit rate of the input (corresponds to classification category corresponds with a bit rate of the input content) and comparing the bit rate to threshold).
Aslan et al., Alperovich et al. and Borras et al. are analogous art because directed to video classification task.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Borras et al. to the disclosed invention of Aslan et al. in view of Alperovich et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Embodiments of the disclosure provide the benefit of controlling sensitive video media to discourage the unauthorized disclosure of unredacted media by ensuring that the person who obtained the unredacted media from secured media storage can be identified. Further, the detection of human skin tones in a video recording can be augmented by the use a contemporaneously created companion video recording produced by a second camera that is generally oriented to take is field of view that is common to the first camera” (Column 11-12 lines 60-67 and lines 1-3). 
Regarding Claim 10: 
Aslan et al. in view of Alperovich et al. teaches The computer system of claim 6, 
Aslan et al. in view of Alperovich et al. does not teaches wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value. 
However, Borras et al. teaches wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (Column 11 lines 28- 41 “The skin tone detection parameters can be used, for example, in process 900, and can include thresholds for establishing component color ranges and can also include probability distribution models. Accordingly, a source video is input 1002 to the process 1000, and in step 1004 a bit rate classifier determines the bit rate of the video…… The output of the bit rate classifier is based on comparing the bit rate of the source video to a threshold, which, in the present example, is a resolution of 480p and bit rate of 800 Kbps” teaches determining a bit rate of the input (corresponds to classification category corresponds with a bit rate of the input content) and comparing the bit rate to threshold).
Aslan et al., Alperovich et al. and Borras et al. are analogous art because directed to video classification task.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Borras et al. to the disclosed invention of Aslan et al. in view of Alperovich et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Embodiments of the disclosure provide the benefit of controlling sensitive video media to discourage the unauthorized disclosure of unredacted media by ensuring that the person who obtained the unredacted media from secured media storage can be identified. Further, the detection of human skin tones in a video recording can be augmented by the use a contemporaneously created companion video recording produced by a second camera that is generally oriented to take is field of view that is common to the first camera” (Column 11-12 lines 60-67 and lines 1-3). 
Regarding Claim 15: 
Aslan et al. in view of Alperovich et al. teaches The machine-readable storage medium of claim 11, 
Aslan et al. in view of Alperovich et al. does not teach wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value.
However, Borras et al. teaches wherein the classification category corresponds with a bit rate of the input content when compared to a threshold value (Column 11 lines 28- 41 “The skin tone detection parameters can be used, for example, in process 900, and can include thresholds for establishing component color ranges and can also include probability distribution models. Accordingly, a source video is input 1002 to the process 1000, and in step 1004 a bit rate classifier determines the bit rate of the video…… The output of the bit rate classifier is based on comparing the bit rate of the source video to a threshold, which, in the present example, is a resolution of 480p and bit rate of 800 Kbps” teaches determining a bit rate of the input (corresponds to classification category corresponds with a bit rate of the input content) and comparing the bit rate to threshold).
Aslan et al., Alperovich et al. and Borras et al. are analogous art because directed to video classification task.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Borras et al. to the disclosed invention of Aslan et al. in view of Alperovich et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Embodiments of the disclosure provide the benefit of controlling sensitive video media to discourage the unauthorized disclosure of unredacted media by ensuring that the person who obtained the unredacted media from secured media storage can be identified. Further, the detection of human skin tones in a video recording can be augmented by the use a contemporaneously created companion video recording produced by a second camera that is generally oriented to take is field of view that is common to the first camera” (Column 11-12 lines 60-67 and lines 1-3). 
Regarding Claim 18.
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 1, 
Aslan et al. in view of Alperovich et al. does not teach wherein the input content is received from a drone that changes a compression ratio of video frames while streaming.
However, Borras et al. teaches wherein the input content is received from a drone that changes a compression ratio of video frames while streaming (Page 6, Column 2 lines 18-22 “the redacted video file can be compressed by a bit rate reduction operation 214. In the bit rate reduction operation 214 the video compression algorithm used to create the original video file (input at 202) can be changed to another known compression scheme” and Page 10, Column 10, lines 10-12 “The orientation indicia 820 allows the drone to orient itself with respect to the officer, to follow the officer when the officer moves” teaches drone provide video frames and compression ratio for the video frames).
Aslan et al., Alperovich et al. and Borras et al. are analogous art because directed to video classification task.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Borras et al. to the disclosed invention of Aslan et al. in view of Alperovich et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “Embodiments of the disclosure provide the benefit of controlling sensitive video media to discourage the unauthorized disclosure of unredacted media by ensuring that the person who obtained the unredacted media from secured media storage can be identified. Further, the detection of human skin tones in a video recording can be augmented by the use a contemporaneously created companion video recording produced by a second camera that is generally oriented to take is field of view that is common to the first camera” (Column 11-12 lines 60-67 and lines 1-3). 
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aslan et al. in view of Alperovich et al. further in view of Yogamani et al (“WoodScape: A multi-task, multi-camera fisheye dataset for autonomous driving”).
Regarding Claim 16:
Aslan et al. in view of Alperovich et al. teaches The computer-implemented method of claim 1, 
Aslan et al. in view of Alperovich et al. does not teaches wherein the inference output is transmitted to an autonomous vehicle for identifying road signs or potential obstacles.
However, Yogamani et al. teaches wherein the inference output is transmitted to an autonomous vehicle for identifying road signs or potential obstacles (4.2. 2D Bounding Box Detection & Page 9313, 1st column “Our 2D object detection dataset is obtained by extracting bounding boxes from instance segmentation labels for 7 different object categories including pedestrians, vehicles, cyclist and motorcyclist” 4.8. Synthetic Data Domain Transfer and Page 9314 “Synthetic data is crucial for autonomous driving for many reasons….. The main goal is to explore domain transfer from synthetic to real domain for semantic segmentation and depth estimation tasks” teaches transmitted data to the system and in the autonomous driving ).
Aslan et al., Alperovich et al. and Yogamani et al. are analogous art because directed to multilabel classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yogamani et al. to the disclosed invention of Aslan et al. in view of Alperovich et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “we provide an extensive multi-camera fisheye dataset for autonomous driving with annotation for nine tasks……In case of deep learning algorithms, it can help understand whether spatial distortion can be learned or it has to be explicitly modeled” (5. Conclusions & Page 9315). 
Regarding Claim 20: 
Aslan et al. and Alperovich et al. teaches The computer-implemented method of claim 19.  
Aslan and Alperovich do not teach, but Yogamani et al. further teaches wherein the one or more distortion-sensitive parameters are adjusted to fit a distortion level of the input content that is instantaneous (2.2. Image Undistortion vs. Model Adaptation & Page 9310, 2nd column “there is a quadratic distortion along the horizontal axis. In many scenarios, it provides a reasonable trade-off but it still has limitations. In case of learning algorithms, a parametric transform can be optimized for optimal performance of the target application accuracy” teaches parameters are optimized with respect to distortion).
Aslan et al., Alperovich et al. and Yogamani et al. are analogous art because directed to multilabel classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Yogamani et al. to the disclosed invention of Aslan et al. in view of Alperovich et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “we provide an extensive multi-camera fisheye dataset for autonomous driving with annotation for nine tasks……In case of deep learning algorithms, it can help understand whether spatial distortion can be learned or it has to be explicitly modeled” (5. Conclusions & Page 9315). 
Response to Arguments
Applicant's arguments filed 08/10/2022 with respect to 35 U.S.C. §101 rejection to Step 2A Prong One have been fully considered but they are not persuasive. 
Applicant “Similarly to the cases asserted by the MPEP, Applicant's claim 1, as a "practical matter" cannot be "performed entirely in a human's mind" at least because of the incorporation of reusing ML models that "share at least one base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models." A human mind would have no use for sharing ML models based on reusing base components, absent being implementing in a computing environment” (Remarks Pg. 9).
Examiner Response: 
The examiner respectfully disagrees. The limitation in claim 1 the ML models, broadly recited as they are in the claims, are merely a set of rules and nothing in the claim language prevents a (simple) ML model from being executed in the human mind. Therefore, using generic computer component with human mind claim limitation lead to the abstract idea. 

Applicant's arguments filed 08/10/2022 with respect to 35 U.S.C. §101 rejection to Step 2A Prong Two have been fully considered but they are not persuasive. 
“base components of various ML models are reused, so that the system "may conserve memory customarily used for storing these portions of resource intensive ML models." Id., paragraph 19. Additionally, "the adapted components of the ML models can correspond with parameters that are tuned to the particular visual input received by the ML model and provide increased accuracy of the inference output determined by each ML model (e.g., object detection, segmentation, etc.)." Id. These components and features provide a "practical application" that further solidifies the Applicant's claims in a non-abstract computing environment under at least Step 2A” (Remarks Pg. 11)
Examiner Response: 
The examiner respectfully disagrees. The limitation in claim 1 “base component that is reused among at least some of the set of ML models and do not share at least one adaptive component that differs among the set of ML models”, ML models are using component which performed using human mind with generic component. None of the alleged "improvements" of that the applicant cites in their arguments are necessary consequences as the claims as recited - none of those improvements are required by the claim language.  Even the reduction of memory, for example, isn't required by having two models that share identical components, for example - two models each with a first layer and a second layer, where the second layers are identical, doesn't save memory and falls within the claim scope. Therefore it is not an additional element that can amount to an improvement. See MPEP 2106.05(a) (“It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.”)

Applicant's arguments filed 08/10/2022 with respect to 35 U.S.C. §101 rejection to Step 2B have been fully considered but they are not persuasive. 
“Applicant respectfully asserts that if the analysis proceeds to Step 2B (which it 
shouldn't), the claims expressly provide improvements to technology by providing a distinct and unconventional combination of features recited in independent claim 1 (and similarly in independent claims 11 and 18) cannot be divorced from the analysis for patent eligibility. The unconventional arrangement realizes improvements over well-known systems and methods. The features of at least claim 1 provide unconventional ways of performing the claimed features, as further described below with respect to the cited references”(Remarks Pg. 11-12)
Examiner Response: 
The examiner respectfully disagrees. The limitation in claim does not provide improvement to the technology as mention above the rejection. Claim limitation are performed using generic computer component and limitation are performed in human mind. Therefore it is not an additional element that can amount to an improvement. See MPEP 2106.05(a) (“It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.”)


Applicant's arguments filed 08/10/2022 with respect to 35 U.S.C. §103 rejection to claims 1, 6 and 11 have been fully considered but they are not persuasive. 
Applicant asserts “Applicant respectfully asserts that none of this preprocessing is to associate the "classification category" with the "metadata of input content" nor does Alperovich teach that "the set of ML models correspond with different classification categories than the classification category associated with the metadata” (Remarks Pg. 14).
Examiner Response:
The examiner respectfully disagrees. The claim limitation “classification category" with the "metadata of input content" teaches in Aslan in Paragraph [0077] providing classification classes for each of the machine learning model correspond to the classification category and each classification classes comprising labels wherein labeled correspond to corresponding to metadata. Applicant's arguments refer to Alperovich, when the current and previous rejections clearly demonstrate that Aslan teaches this limitation.  Apologize for the typographical error that says Aslan does not teach it. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOKESHA G PATEL/Examiner, Art Unit 2125 

/BRIAN M SMITH/Primary Examiner, Art Unit 2122